 
 
 
111th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
December 21, 2010 
 
AMENDMENT: 
 
 That the bill from the Senate (S. 2925) entitled An Act to establish a grant program to benefit victims of sex trafficking, and for other purposes., do pass with the following 
Strike out all after the enacting clause and insert: 
 
 
1.Short titleThis Act may be cited as the Domestic Minor Sex Trafficking Deterrence and Victims Support Act of 2010. 
2.FindingsCongress finds the following: 
(1)Human trafficking is modern-day slavery. It is one of the fastest-growing, and the second largest, criminal enterprise in the world. Human trafficking generates an estimated profit of $32,000,000,000 per year, world wide. 
(2)In the United States, human trafficking is an increasing problem. This criminal enterprise victimizes individuals in the United States, many of them children, who are forced into prostitution, and foreigners brought into the country, often under false pretenses, who are coerced into forced labor or commercial sexual exploitation. 
(3)Sex trafficking is one of the most lucrative areas of human trafficking. Criminal gang members in the United States are increasingly involved in recruiting young women and girls into sex trafficking. Interviews with gang members indicate that the gang members regard working as an individual who solicits customers for a prostitute (commonly known as a pimp) to being as lucrative as trafficking in drugs, but with a much lower chance of being criminally convicted. 
(4)National Incidence Studies of Missing, Abducted, Runaway and Throwaway Children, the definitive study of episodes of missing children, found that of the children who are victims of non-family abduction, runaway or throwaway children, the police are alerted by family or guardians in only 21 percent of the cases. In 79 percent of cases there is no report and no police involvement, and therefore no official attempt to find the child. 
(5)In 2007, the Administration of Children and Families, Department of Health and Human Services, reported to the Federal Government 265,000 cases of serious physical, sexual, or psychological abuse of children. 
(6)Experts estimate that each year at least 100,000 children in the United States are exploited through prostitution. 
(7)Children who have run away from home are at a high risk of becoming exploited through sex trafficking. Children who have run away multiple times are at much higher risk of not returning home and of engaging in prostitution. 
(8)The vast majority of children involved in sex trafficking have suffered previous sexual or physical abuse, live in poverty, or have no stable home or family life. These children require a comprehensive framework of specialized treatment and mental health counseling that addresses post-traumatic stress, depression, and sexual exploitation. 
(9)The average age of first exploitation through prostitution is 13. Seventy-five percent of minors exploited through prostitution have a pimp. A pimp can earn $200,000 per year prostituting 1 sex trafficking victim. 
(10)Sex trafficking of minors is a complex and varied criminal problem that requires a multi-disciplinary, cooperative solution. Reducing trafficking will require the Government to address victims, pimps, and johns, and to provide training specific to sex trafficking for law enforcement officers and prosecutors, and child welfare, public health, and other social service providers. 
(11)Human trafficking is a criminal enterprise that imposes significant costs on the economy of the United States. Government and non-profit resources used to address trafficking include those of law enforcement, the judicial and penal systems, and social service providers. Without a range of appropriate treatments to help trafficking victims overcome the trauma they have experienced, victims will continue to be exploited by criminals and unable to support themselves, and will continue to require Government resources, rather than being productive contributors to the legitimate economy. 
(12)Human trafficking victims are often either not identified as trafficking victims or are mischaracterized as criminal offenders. Both private and public sector personnel play a significant role in identifying trafficking victims and potential victims, such as runaways. Examples of such personnel include hotel staff, flight attendants, health care providers, educators, and parks and recreation personnel. Efforts to train these individuals can bolster law enforcement efforts to reduce human trafficking. 
(13)Minor sex trafficking victims are under the age of 18. Because minors do not have the capacity to consent to their own commercial sexual exploitation, minor sex trafficking victims should not be charged as criminal defendants. Instead, minor victims of sex trafficking should have access to treatment and services to help them recover from their sexual exploitation, and should also be provided access to appropriate compensation for harm they have suffered. 
(14)Several States have recently passed or are considering legislation that establishes a presumption that a minor charged with a prostitution offense is a severely trafficked person and should instead be cared for through the child protection system. Some such legislation also provides support and services to minor sex trafficking victims who are under the age of 18 years old. These services include safe houses, crisis intervention programs, community-based programs, and law-enforcement training to help officers identify minor sex trafficking victims. 
(15)Sex trafficking of minors is not a problem that occurs only in urban settings. This crime also exists in rural areas and on Indian reservations. Efforts to address sex trafficking of minors should include partnerships with organizations that seek to address the needs of such underserved communities. 
3.Sense of CongressIt is the sense of the Congress that— 
(1)the Attorney General should implement changes to the National Crime Information Center database to ensure that— 
(A)a child entered into the database will be automatically designated as an endangered juvenile if the child has been reported missing not less than 3 times in a 1-year period; 
(B)the database is programmed to cross-reference newly entered reports with historical records already in the database; and 
(C)the database is programmed to include a visual cue on the record of a child designated as an endangered juvenile to assist law enforcement officers in recognizing the child and providing the child with appropriate care and services; 
(2)funds awarded under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) (commonly known as Byrne Grants) should be used to provide education, training, deterrence, and prevention programs relating to sex trafficking of minors; 
(3)States should— 
(A)treat minor victims of sex trafficking as crime victims rather than as criminal defendants or juvenile delinquents; 
(B)adopt laws that— 
(i)establish the presumption that a child under the age of 18 who is charged with a prostitution offense is a minor victim of sex trafficking; 
(ii)avoid the criminal charge of prostitution for such a child, and instead consider such a child a victim of crime and provide the child with appropriate services and treatment; and 
(iii)strengthen criminal provisions prohibiting the purchasing of commercial sex acts, especially with minors; 
(C)amend State statutes and regulations— 
(i)relating to crime victim compensation to make eligible for such compensation any individual who is a victim of sex trafficking as defined in section 1591(a) of title 18, United States Code, or a comparable State law against commercial sexual exploitation of children, and who would otherwise be ineligible for such compensation due to participation in prostitution activities because the individual is determined to have contributed to, consented to, benefitted from, or otherwise participated as a party to the crime for which the individual is claiming injury; and 
(ii)relating to law enforcement reporting requirements to provide for exceptions to such requirements for victims of sex trafficking in the same manner as exceptions are provided to victims of domestic violence or related crimes; and 
(4)demand for commercial sex with sex trafficking victims must be deterred through consistent enforcement of criminal laws against purchasing commercial sex. 
4.Sex trafficking block grants 
(a)In GeneralSection 204 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044c) is amended to read as follows: 
 
204.Enhancing State and local efforts to combat trafficking in persons 
(a)Sex trafficking block grants 
(1)DefinitionsIn this section— 
(A)the term Assistant Attorney General means the Assistant Attorney General for the Office of Justice Programs of the Department of Justice; 
(B)the term eligible entity means a State or unit of local government that— 
(i)has significant criminal activity involving sex trafficking of minors; 
(ii)has demonstrated cooperation between State, local, and, where applicable, tribal law enforcement agencies, prosecutors, and social service providers in addressing sex trafficking of minors; 
(iii)has developed a workable, multi-disciplinary plan to combat sex trafficking of minors, including— 
(I)the establishment of a shelter for minor victims of sex trafficking, through existing or new facilities; 
(II)the provision of rehabilitative care to minor victims of sex trafficking; 
(III)the provision of specialized training for law enforcement officers and social service providers for all forms of sex trafficking, with a focus on sex trafficking of minors; 
(IV)prevention, deterrence, and prosecution of offenses involving sex trafficking of minors; 
(V)cooperation or referral agreements with organizations providing outreach or other related services to runaway and homeless youth; and 
(VI)law enforcement protocols or procedures to screen all individuals arrested for prostitution, whether adult or minor, for victimization by sex trafficking and by other crimes, such as sexual assault and domestic violence; and 
(iv)provides an assurance that, under the plan under clause (iii), a minor victim of sex trafficking shall not be required to collaborate with law enforcement to have access to any shelter or services provided with a grant under this section; 
(C)the term minor victim of sex trafficking means an individual who is— 
(i)under the age of 18 years old, and is a victim of an offense described in section 1591(a) of title 18, United States Code, or a comparable State law; or 
(ii)at least 18 years old but not more than 20 years old, and who, on the day before the individual attained 18 years of age, was described in clause (i) and was receiving shelter or services as a minor victim of sex trafficking; 
(D)the term qualified non-governmental organization means an organization that— 
(i)is not a State or unit of local government, or an agency of a State or unit of local government; 
(ii)has demonstrated experience providing services to victims of sex trafficking or related populations (such as runaway and homeless youth), or employs staff specialized in the treatment of sex trafficking victims; and 
(iii)demonstrates a plan to sustain the provision of services beyond the period of a grant awarded under this section; and 
(E)the term sex trafficking of a minor means an offense described in subsection (a) of section 1591 of title 18, United States Code, the victim of which is a minor. 
(2)Grants authorized 
(A)In generalThe Assistant Attorney General, in consultation with the Assistant Secretary for Children and Families of the Department of Health and Human Services, is authorized to award block grants to 6 eligible entities in different regions of the United States to combat sex trafficking, and not fewer than 1 of the block grants shall be awarded to an eligible entity with a State population of less than 5,000,000. Each eligible entity awarded a block grant under this subparagraph shall certify that Federal funds received under the block grant will be used to combat only interstate sex trafficking. 
(B)Grant amountSubject to the availability of appropriations under subsection (g) to carry out this section, each grant awarded under this section shall be for an amount not less than $2,000,000 and not greater than $2,500,000. 
(C)Duration 
(i)In generalA grant awarded under this section shall be for a period of 1 year. 
(ii)Renewal 
(I)In generalThe Assistant Attorney General may renew a grant under this section for two 1-year periods. 
(II)PriorityIn awarding grants in any fiscal year after the first fiscal year in which grants are awarded under this section, the Assistant Attorney General shall give priority to applicants that received a grant in the preceding fiscal year and are eligible for renewal under this subparagraph, taking into account any evaluation of such applicant conducted pursuant to paragraph (5), if available. 
(D)ConsultationIn carrying out this section, consultation by the Assistant Attorney General with the Assistant Secretary for Children and Families of the Department of Health and Human Services shall include consultation with respect to grantee evaluations, the avoidance of unintentional duplication of grants, and any other areas of shared concern. 
(3)Use of funds 
(A)AllocationFor each grant awarded under paragraph (2)— 
(i)not less than 67 percent of the funds shall be used by the eligible entity to provide shelter and services (as described in clauses (i) through (iv) of subparagraph (B)) to minor victims of sex trafficking through qualified nongovernmental organizations; and 
(ii)not less than 10 percent of the funds shall be awarded by the eligible entity to one or more qualified nongovernmental organizations with annual revenues of less than $750,000, to provide services to minor victims of sex trafficking or training for service providers related to sex trafficking of minors. 
(B)Authorized activitiesGrants awarded pursuant to paragraph (2) may be used for— 
(i)providing shelter to minor victims of trafficking, including temporary or long-term placement as appropriate; 
(ii)providing 24-hour emergency social services response for minor victims of sex trafficking; 
(iii)providing minor victims of sex trafficking with clothing and other daily necessities needed to keep such victims from returning to living on the street; 
(iv)case management services for minor victims of sex trafficking; 
(v)mental health counseling for minor victims of sex trafficking, including specialized counseling and substance abuse treatment; 
(vi)legal services for minor victims of sex trafficking; 
(vii)specialized training for law enforcement personnel, social service providers, and public and private sector personnel likely to encounter sex trafficking victims on issues related to the sex trafficking of minors; 
(viii)funding salaries, in whole or in part, for law enforcement officers, including patrol officers, detectives, and investigators, except that the percentage of the salary of the law enforcement officer paid for by funds from a grant awarded under paragraph (2) shall not be more than the percentage of the officer’s time on duty that is dedicated to working on cases involving sex trafficking of minors; 
(ix)funding salaries for State and local prosecutors, including assisting in paying trial expenses for prosecution of sex trafficking offenders; 
(x)investigation expenses for cases involving sex trafficking of minors, including— 
(I)wire taps; 
(II)consultants with expertise specific to cases involving sex trafficking of minors; 
(III)travel; and 
(IV)any other technical assistance expenditures; 
(xi)outreach and education programs to provide information about deterrence and prevention of sex trafficking of minors; and 
(xii)programs to provide treatment to individuals charged or cited with purchasing or attempting to purchase sex acts in cases where— 
(I)a treatment program can be mandated as a condition of a sentence, fine, suspended sentence, or probation, or is an appropriate alternative to criminal prosecution; and 
(II)the individual was not charged with purchasing or attempting to purchase sex acts with a minor. 
(C)Prohibited activitiesGrants awarded pursuant to paragraph (2) shall not be used for medical care (as defined in section 2791(a)(2) of the Public Health Service Act (42 U.S.C. 300gg–91)), except that grants may be used for mental health counseling as authorized under subparagraph (B)(v).  
(4)Application 
(A)In generalEach eligible entity desiring a grant under this section shall submit an application to the Assistant Attorney General at such time, in such manner, and accompanied by such information as the Assistant Attorney General may reasonably require. 
(B)ContentsEach application submitted pursuant to subparagraph (A) shall— 
(i)describe the activities for which assistance under this section is sought; and 
(ii)provide such additional assurances as the Assistant Attorney General determines to be essential to ensure compliance with the requirements of this section. 
(5)EvaluationThe Assistant Attorney General shall enter into a contract with an academic or non-profit organization that has experience in issues related to sex trafficking of minors and evaluation of grant programs to conduct an annual evaluation of grants made under this section to determine the impact and effectiveness of programs funded with grants awarded under paragraph (2). 
(b)Mandatory exclusionAny grantee awarded funds under this section that is found to have utilized grant funds for any unauthorized expenditure or otherwise unallowable cost shall not be eligible for any grant funds awarded under the block grant for 2 fiscal years following the year in which the unauthorized expenditure or unallowable cost is reported. 
(c)Compliance requirementA grantee shall not be eligible to receive a grant under this section if within the last 5 fiscal years, the grantee has been found to have violated the terms or conditions of a Government grant program by utilizing grant funds for unauthorized expenditures or otherwise unallowable costs. 
(d)Administrative capThe cost of administering the grants authorized by this section shall not exceed 3 percent of the total amount appropriated to carry out this section. 
(e)Audit requirementFor fiscal years 2012 and 2013, the Inspector General of the Department of Justice shall conduct an audit of all 6 grantees awarded block grants under this section. 
(f)Match requirementA grantee of a grant under this section shall match at least 25 percent of a grant in the first year, 40 percent in the second year, and 50 percent inj the third year. 
(g)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General to carry out this section $15,000,000 for each of the fiscal years 2012 through 2014.. 
(b)Sunset ProvisionEffective 3 years after the date of enactment of this Act, section 204 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044c) is amended to read as it read on the day before the date of enactment of this Act. 
(c)GAO evaluationNot later than 30 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study of and submit to Congress a report evaluating the impact of this Act and the amendments made by this Act in aiding minor victims of sex trafficking in the United States and increasing the ability of law enforcement agencies to prosecute sex trafficking offenders, which shall include recommendations, if any, regarding any legislative or administrative action the Comptroller General determines appropriate. 
5.Reporting requirements 
(a)Reporting requirement for State child welfare agencies 
(1)Requirement for State child welfare agencies to report children missing or abductedSection 471(a) of the Social Security Act (42 U.S.C. 671(a)) is amended— 
(A)in paragraph (32), by striking and after the semicolon; 
(B)in paragraph (33), by striking the period and inserting ; and; and 
(C)by inserting after paragraph (33) the following: 
 
(34)provides that the State has in effect procedures that require the State agency to promptly report information on missing or abducted children to the law enforcement authorities for entry into the National Crime Information Center (NCIC) database of the Federal Bureau of Investigation, established pursuant to section 534 of title 28, United States Code.. 
(2)RegulationsThe Secretary of Health and Human Services shall promulgate regulations implementing the amendments made by paragraph (1). The regulations promulgated under this subsection shall include provisions to withhold Federal funds from any State that fails to substantially comply with the requirement imposed under the amendments made by paragraph (1). 
(3)Effective dateThe amendment made by paragraph (1) shall take effect on the date that is 6 months after the date of the enactment of this Act, without regard to whether final regulations required under paragraph (2) have been promulgated. 
(b)Annual statistical summarySection 3701(c) of the Crime Control Act of 1990 (42 U.S.C. 5779(c)) is amended by inserting , which shall include the total number of reports received and the total number of entries made to the National Crime Information Center (NCIC) database of the Federal Bureau of Investigation, established pursuant to section 534 of title 28, United States Code. after this title. 
(c)State reportingSection 3702 of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended in paragraph (4)— 
(1)by striking (2) and inserting (3); 
(2)in subparagraph (A), by inserting , and a photograph taken within the previous 180 days  after dental records; 
(3)in subparagraph (B), by striking and after the semicolon; 
(4)by redesignating subparagraph (C) as subparagraph (D); and 
(5)by inserting after subparagraph (B) the following: 
 
(C)notify the National Center for Missing and Exploited Children of each report received relating to a child reported missing from a foster care family home or childcare institution; and. 
6.Protection for child trafficking victims and survivorsSection 225(b) of the Trafficking Victims Reauthorization Act of 2008 (22 U.S.C. 7101 note) is amended— 
(1)in paragraph (1), by striking and at the end; 
(2)by redesignating paragraph (2) as paragraph (3); and 
(3)by inserting after paragraph (1) the following: 
 
(2)protects children exploited through prostitution by including safe harbor provisions that— 
(A)treat an individual under 18 years of age who has been arrested for offering to engage in or engaging in a sexual act with another person in exchange for monetary compensation as a victim of a severe form of trafficking in persons; 
(B)prohibit the charging or prosecution of an individual described in subparagraph (A) for a prostitution offense; 
(C)require the referral of an individual described in subparagraph (A) to comprehensive service or community-based programs that provide assistance to child victims of commercial sexual exploitation, to the extent that comprehensive service or community-based programs exist; and 
(D)provide that an individual described in subparagraph (A) shall not be required to prove fraud, force, or coercion in order to receive the protections described under this paragraph; and. 
7.Protection of child witnessesSection 1514 of title 18, United States Code, is amended— 
(1)in subsection (b)— 
(A)in paragraph (1)— 
(i)by inserting or its own motion, after attorney for the Government; and 
(ii)by inserting or investigation after Federal criminal case each place it appears; 
(B)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively; 
(C)by inserting after paragraph (1) the following: 
 
(2)In the case of a minor witness or victim, the court shall issue a protective order prohibiting harassment or intimidation of the minor victim or witness if the court finds evidence that the conduct at issue is reasonably likely to adversely affect the willingness of the minor witness or victim to testify or otherwise participate in the Federal criminal case or investigation. Any hearing regarding a protective order under this paragraph shall be conducted in accordance with paragraphs (1) and (3), except that the court may issue an ex parte emergency protective order in advance of a hearing if exigent circumstances are present. If such an ex parte order is applied for or issued, the court shall hold a hearing not later than 14 days after the date such order was applied for or is issued.; 
(D)in paragraph (4), as so redesignated, by striking (and not by reference to the complaint or other document); and 
(E)in paragraph (5), as so redesignated, in the second sentence, by inserting before the period at the end the following: “, except that in the case of a minor victim or witness, the court may order that such protective order expires on the later of 3 years after the date of issuance or the date of the eighteenth birthday of that minor victim or witness”; and 
(2)by striking subsection (c) and inserting the following: 
 
(c)Whoever knowingly and intentionally violates or attempts to violate an order issued under this section shall be fined under this title, imprisoned not more than 5 years, or both. 
(d) 
(1)As used in this section— 
(A)the term course of conduct means a series of acts over a period of time, however short, indicating a continuity of purpose; 
(B)the term harassment means a serious act or course of conduct directed at a specific person that— 
(i)causes substantial emotional distress in such person; and 
(ii)serves no legitimate purpose; 
(C)the term immediate family member has the meaning given that term in section 115 and includes grandchildren; 
(D)the term intimidation means a serious act or course of conduct directed at a specific person that— 
(i)causes fear or apprehension in such person; and 
(ii)serves no legitimate purpose; 
(E)the term restricted personal information has the meaning give that term in section 119; 
(F)the term serious act means a single act of threatening, retaliatory, harassing, or violent conduct that is reasonably likely to influence the willingness of a victim or witness to testify or participate in a Federal criminal case or investigation; and 
(G)the term specific person means a victim or witness in a Federal criminal case or investigation, and includes an immediate family member of such a victim or witness. 
(2)For purposes of subparagraphs (B)(ii) and (D)(ii) of paragraph (1), a court shall presume, subject to rebuttal by the person, that the distribution or publication using the Internet of a photograph of, or restricted personal information regarding, a specific person serves no legitimate purpose, unless that use is authorized by that specific person, is for news reporting purposes, is designed to locate that specific person (who has been reported to law enforcement as a missing person), or is part of a government-authorized effort to locate a fugitive or person of interest in a criminal, antiterrorism, or national security investigation.. 
8.Sentencing guidelinesPursuant to its authority under section 994 of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend the Federal sentencing guidelines and policy statements to ensure— 
(1)that the guidelines provide an additional penalty increase, if appropriate, above the sentence otherwise applicable in Part J of Chapter 2 of the Guidelines Manual if the defendant was convicted of a violation of section 1591 of title 18, United States Code, or chapter 109A, 109B, 110 or 117 of title 18, United States Code; and 
(2)if the offense described in paragraph (1) involved causing or threatening to cause physical injury to a person under 18 years of age, in order to obstruct the administration of justice, an additional penalty increase, if appropriate, above the sentence otherwise applicable in Part J of Chapter 2 of the Guidelines Manual. 
9.Penalties for possession of child pornography 
(a)Certain activities relating to material involving the sexual exploitation of minorsSection 2252(b)(2) of title 18, United States Code, is amended by inserting after but if the following: any visual depiction involved in the offense involved a prepubescent minor or a minor who had not attained 12 years of age, such person shall be fined under this title and imprisoned for not more than 20 years, or if. 
(b)Certain activities relating to material constituting or containing child pornographySection 2252A(b)(2) of title 18, United States Code, is amended by inserting after but, if the following: any image of child pornography involved in the offense involved a prepubescent minor or a minor who had not attained 12 years of age, such person shall be fined under this title and imprisoned for not more than 20 years, or if. 
10.Reducing unnecessary printing and publishing costs of government documentsNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall coordinate with the heads of Federal departments and independent agencies to— 
(1)determine which Government publications could be available on Government websites and no longer printed and to devise a strategy to reduce overall Government printing costs beginning with fiscal year 2012, except that the Director shall ensure that essential printed documents prepared for Social Security recipients, Medicare beneficiaries, and other populations in areas with limited internet access or use continue to remain available; 
(2)establish government-wide Federal guidelines on employee printing; 
(3)issue on the Office of Management and Budget's public website the results of a cost-benefit analysis on implementing a digital signature system and on establishing employee printing identification systems, such as the use of individual employee cards or codes, to monitor the amount of printing done by Federal employees, except that the Director of the Office of Management and Budget shall ensure that Federal employee printing costs unrelated to national defense, homeland security, border security, national disasters, and other emergencies do not exceed $860,000,000 annually for fiscal years 2012 through 2014; and 
(4)issue guidelines requiring every department, agency, commission or office to list at a prominent place near the beginning of each publication distributed to the public and issued or paid for by the Federal Government the following: 
(A)The name of the issuing agency, department, commission or office. 
(B)The total number of copies of the document printed. 
(C)The collective cost of producing and printing all of the copies of the document. 
(D)The name of the firm publishing the document. 
11.Administrative subpoenasSection 3486(a)(1)(D) of title 18, United States Code, is amended by inserting 2250, after 2243,. 
12.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 
 Lorraine MillerClerk.